2 A.3d 470 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Jumma A. KHIER, Petitioner.
No. 421 EAL 2009.
Supreme Court of Pennsylvania.
July 28, 2010.

ORDER
PER CURIAM.
AND NOW, this 28th day of July, 2010, the Petition for Allowance of Appeal is GRANTED. Petitioner was convicted under the Unauthorized Transfer of Sounds on Recording Devices, 18 Pa.C.S.A. 4116(b)(1), and under the Trademark Counterfeiting Statute, 18 Pa.C.S.A. § 4119(a). This Court subsequently found the Trademark Counterfeiting Statute to be unconstitutional. See Commonwealth v. Omar, 602 Pa. 595, 981 A.2d 179, 188 (2009) (holding the Trademark Counterfeiting Statute unconstitutionally overbroad under the First Amendment to the United States Constitution). Petitioner's judgment of sentence is therefore VACATED, and this case is REMANDED to the trial court for resentencing on Petitioner's undisturbed conviction under 18 Pa.C.S.A. § 4116(b)(1). See Commonwealth v. Goldhammer, 512 Pa. 587, 517 A.2d 1280, 1283 (1986) (remanding for resentencing where the disposition by an appellate court has altered the sentencing scheme of the trial court).